 DOUGLAS MOTORS CORP.307WE WILL NOTin any other manner restrain or coerce employees of FalstaffBrewing Corporation,or any employeemember ofthisUnion,in the exerciseof rights guaranteed in Section7 of the Act, except tothe extentthat such rightsmay be affectedby an agreement requiringmembershipin a labor organization,as a condition of employment,as authorizedby Section 8(a) (3) of the Act, asamended by the Labor-Management Reportingand Disclosure Act of 1959.WE WILL make whole Oscar Gerakfor any lossof pay he may have sufferedas a result of the discrimination against him.BREWERS ANDMALTSTERS LOCAL UNION No. 6,AFFILIATEDWITH INTERNATIONALBROTHER-HOOD OF TEAMSTERS,CHAUFFEURS,WARE-HOUSEMEN AND HELPERSOF AMERICA,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice mustremain posted for 60 days from the date hereof, andmust not bealtered, defaced, or covered by any othermaterial.Douglas Motors Corp.andShopmen's Local Union No. 471 ofthe International Association of Bridge,Structural and Orna-mental Iron Workers,AFL-CIO,Petitioner.Case No. 13-RC-7070.July 25, 1960DECISION AND ORDERUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert G. Mayberry, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.No question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer has been engaged in the manufacture of plaster andmortar mixers, snowplows, wrecking cranes, rollers, trailers, andtowing accessories. In addition, the Employer has as a regular busi-ness practice subcontracted to other firms the manufacture of con-crete mixers, towing tools, engine stands, tire spreaders, and towingbars.The Petitioner herein seeks an immediate election among the pro-duction and maintenance employees of the Employer.At the time of128 NLRB No. 31. 208DECISIONS OF NATIONALLABOR RELATIONS BOARDthe hearing, the proposed unit numbered 40 employees in 16 job clas-sifications, which included punch press operators, welders, assemblers,shear operators, drill press operators, spray painters, and generallabor.The Employer evidenced at the hearing that it was in the process ofeffectuating a program to eliminate all ,its production operations. Inorder to better its competitive position it plans to subcontract the pro-duction of all its products, and to convert its operation into basicallya warehousing and distribution center by September 1960.As of thehearing date, the Employer had already executed certain subcontracts,was awaiting signed contracts for the production of wrecking cranesand plows, had received bids on trailers, and was negotiating a con-tract for the production of large rollers.Because the seasonal periodfor the production of plaster and mortar mixers extends from Feb-ruary to June 1960, the Employer plans to enter into subcontracts forthis work prior to February 1961.As of July 1960, the Employer anticipates having 20 individualsin the proposed unit and 10 by September 1960.At that time theEmployer will utilize one general job classification which will includeshipping and receiving functions, experimental functions, and gen-eral labor.Of the welding, fabricating, and cleaning machinery andtools now in use, it is estimated that less than 1 percent of this equip-ment will be in use in September 1960.Normally, under the Board's existing rules to warrant an immediateelection where there is definite evidence of an expanding or contract-ing unit, the present work complement must be substantial and rep-resentative of the ultimate complement as projected both as to thenumber of employees and the number and kind of job classifications.'It appears in the present situation that by September 1960 the sizeof the work force will have been reduced to 25 percent of that em-ployed at the time of the hearing, and the number of job classificationswill have been reduced from 16 to a single general classification or atmost 4 classifications, consisting of shipping, receiving, general labor,and experimental.However, the record here shows more than a mere contraction inthe size of the work force.The evidence indicates with sufficientdefiniteness that a fundamental change in the nature of the Em-ployer's business operations is presently in process and is expectedto be accomplished by September 1960. By such date, the manufactur-ing aspect of the Employer's business together with about 75 percent.of its employee complement as of the time of the hearing will havebeen eliminated, and the operations will be confined solely to distribu-tion, warehousing, and certain limited experimental functions.1 Brown and Root Caribe, Inc.,119 NLRB 815; cf.General Extru8bon Company, Inc.,et at.,121 NLRB 1165. ALPHA CORP., TRANSPORTABLE SYSTEMS DIVISION309In the circumstances, we find it would not be consistent with theprovisions and policies of the Act to direct an immediate electionwhich might result in the certification of a union not truly the choiceof the employees of the new business operation to commence inSeptember 1960.[The Board dismissed the petition.]Alpha Corporation,Transportable Systems DivisionandLocalLodge 952,International Association of Machinists,AFL-CIO,Petitioner.Case No. 16-RC-2660. July 25, 1960DECISION, ORDER, AND CLARIFICATIONOF CERTIFICATIONUpon a petition duly filed Section 9(c) of the National LaborRelations Act, a hearing was held before John C. Crawford, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer 1 is engaged in commerce within the meaning ofthe Act .22.The labor organizations involved herein claim to represent cer-tain employees of the Employer.'1 Alpha Corporation was organized on March 31, 1959, as a successor to the SystemsDivision of Collins Radio Company, and became an operating entity on February 1, 1960,when Collins Radio Company transferred employees and assets to Alpha CorporationAlpha Corporation is at present a wholly owned subsidiary of Collins Radio Company.Alpha and Collins have the same directors, substantially the same officers, and the samepersons in charge of their labor relations policiesUpon occasion, Collins decideswhether a particular order calling for the production of goods should be allocated toAlpha or to another of its subsidiariesIn view of these facts, we find that for juris-dictional and unit purposes, Collins and Alpha constitute a single employer within themeaning of the Act (GabbsOil Company,120 NLRB 1783 ) Collins was permitted tointervene at the hearing on the basis of its relationship to the employees involvedhereinAlpha and Collins are sometimes referred to herein as the Employer and some-times as Alpha and Collins, respectively2 The plants of Alpha and Collins involved in this proceeding are located in the StateofTexasThe parties stipulated that, during the year preceding the hearing, Collinsshipped in excess of $50,000 worth of goods and materials from these plants to pointsoutside Texas and received in excess of $50,000 worth of goods and materials to theseplants from points outside Texas.As Alpha and Collins are manufacturing enterprisesand are, for jurisdictional purposes, a single employer, we find that both Alpha andCollinsmeet our jurisdictional standardsSiemens Mashing Service,122 NLRB 813International Union of Electrical, Radio, and Machine Workers, AFL-CIO, and itsLocal 787, hereinafter referred to as IUE, was permitted to intervene at the hearing onthe basis of its certifications as representative of employees sought herein and on thebasis of its contractual interest in these employees.Petitioner, hereinafter referred toas the IAM, objected to the intervention on the ground that the IUE had no showing ofinterest in the unit sought in the petitionAs the IUE has contractual relations with,and is currently recognized by, the Employer, we find that the IUE has a colorable claimto representation sufficient for purposes of intervention.Hardboard Fabricators Corp.,117 NLRB 823.128 NLRB No. 35.577684-61-vol. 128-21